Case 4:19-cv-00415-ALM Document 84 Filed 07/17/20 Page 1 of 2 PageID #: 2265



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                             EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

UNITED STATES OF AMERICA,              )
        Plaintiff,                     )
                                       )
         v.                            )
                                       )                 Case No. 4:19-cv-00415
ALEXANDRU BITTNER,                     )
         Defendant.                    )
_______________________________________)

                                 THIRD JOINT STIPULATION

       Defendant Alexandru Bittner withdraws and waives his reasonable cause defense under 31

U.S.C. § 5321(a)(5)(B)(ii) regarding the 2011 FBAR penalty assessed against him for all purposes of

this case, including upon any remand.

       Plaintiff United States consents to Defendant Alexandru Bittner’s withdrawal and waiver of

his reasonable cause defense under 31 U.S.C. § 5321(a)(5)(B)(ii) regarding the 2011 FBAR penalty

assessed against him for all purposes of this case, including upon any remand.



                                                       Respectfully submitted,


                                                       RICHARD E. ZUCKERMAN
                                                       Principal Deputy Assistant Attorney General


                                                        /s/ Herbert W. Linder
                                                       HERBERT W. LINDER
                                                       Ohio Bar No. 0065446
                                                       Attorneys, Tax Division
                                                       U.S. Department of Justice
                                                       717 N. Harwood St., Suite 400
                                                       Dallas, Texas 75201
                                                       Phone: (214) 880-9754/2432
                                                       Fax (214) 880-9741
                                                       herbert.w.linder@usdoj.gov



                                                  1
Case 4:19-cv-00415-ALM Document 84 Filed 07/17/20 Page 2 of 2 PageID #: 2266




                                                      ATTORNEYS FOR UNITED STATES


                                                        /s/ Rachael Rubenstein
                                                      RACHAEL RUBENSTEIN
                                                      State Bar No. 24073919
                                                      CLARK HILL STRASBURGER
                                                      2301 Broadway St.
                                                      San Antonio, Texas 78215
                                                      Ph. (210) 250-6006
                                                      Fax (210) 258-2714
                                                      RRubenstein@clarkill.com

                                                      ATTORNEY FOR DEFENDANT
                                                      ALEXANDRU BITTNER




                                CERTIFICATE OF SERVICE

       IT IS HEREBY CERTIFIED that service of the foregoing stipulation has been made on

July 17, 2020, by the Clerk’s ECF filing system to:


CLARK HILL STRASBURGER
Farley P. Katz
Rachael Rubenstein
2301 Broadway St.
San Antonio, Texas 78209


                                     /s/ Herbert W. Linder
                                     HERBERT W. LINDER




                                                2
